DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Doyen (US 20150027948) in view of Lee (US 20070125697) and Rogalla (US 20190127251).
	Doyen discloses an assembly comprising a housing (Figure 1:10) having a first layer (Figure 1:111) and a second layer (Figure 1:112) that are opposite each other and spaced apart to define a confined interior space (Figure 1:114).  A semi-permeable membrane (Figure 1:12) is attached to the first layer.  A plurality of inlets (Figure 1:115), at least one outlet (Figure 3:14), and a fluid duct (Figure 1:114) are used to move a first fluid through the assembly.  This is described in at least paragraphs [0043]-[0068].  The semi-permeable membrane forms a barrier allowing for exchange of compounds across the membrane.  Doyen, however, does not appear to teach a gas recirculation system in communication with a fluid duct.
	Lee discloses an assembly comprising a housing that supports a plurality of semi-permeable membranes (Figure 3:1) that are in communication with an inlet port (Figure 4:12) and an outlet port (Figure 4:7).  A gas circulation system (Figure 3:3) is used to deliver fluid to the outlet port.  A flow path circulates fluid along an exterior surface of each membrane, wherein the flow path includes a porous fluid duct (Figure 4:9, 11, 13).  This is taught in at least paragraphs [0025]-[0050].
	Rogalla discloses an assembly comprising a housing (Figure 3:2) having a semi-permeable membrane.  A gas recirculation system (see dashed line in Fig. 3) is configured to circulate gas from an outlet port to an inlet port in order to prevent clogging and fouling.  This is described in at least paragraphs [0015], [0026], [0053] and [0060] (“The optimal way of operating the membrane module is controlling the ratio between the flow of biogas recirculated for cleaning the membranes and the flow of permeate obtained in the filtration, and the fouling rate in each operational cycle of the membrane used”).
	Before the effective filing date of the claimed invention, it would have been obvious to provide the Doyen assembly with a fluid duct for circulating a second fluid along an exterior surface of the semi-permeable membrane.  Lee teaches that it is often useful to blow air across a filter surface using a separate circulating means in order to prevent clogging and the formation of foulants (see, for example, paragraphs [0002] and [0006], “In order to minimize the loss of permeability of the submerged module, foulants accumulated on membranes have to be removed by air diffusion”).  It is prima facie obvious to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.  See MPEP 2143.  When making this modification, those of ordinary skill would have found it obvious to recirculate the gas back to the membrane for continuous cleaning.  Rogalla shows how gas recycle streams are common in the filtration art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10-12, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,300,437. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 10,300,437 include similar limitations directed to an assembly having first and second surfaces arranged opposite to each other in order to define an interior space.  The claims of U.S. Pat. No. 10,300,437 state that a first semi-permeable membrane is attached to a first surface, and that fluid is conveyed through the interior space using a first duct.  The U.S. Pat. No. 10,300,437 assembly also includes a second duct that is in fluid communication with a distribution manifold configured to convey a gas across a surface of the membrane. 

Allowable Subject Matter
Claims 1-8, 10-12, 19 and 20 are allowable over the prior art, but remain rejected according to the double patenting rejections presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799